Citation Nr: 0506670	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-16 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals, fracture left femur, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased disability rating for 
chondromalacia patella, left knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased disability rating for scar, 
left leg, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from July 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The Board notes that the 
most recent examination was performed in October 2002; 
however, the veteran claims in his January 2003 Appellant's 
Brief that the VA examination was inadequate for rating 
purposes, because the claims folder was not reviewed.  A 
medical examiner must consider the records of prior medical 
examinations and treatment in order to ensure a fully 
informed opinion.  See Hampton v. Gober, 10 Vet. App. 481 483 
(1997); Schroeder v. Brown, 6 Vet. App. 220, 225 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 123 (1991).  The Board 
notes that there is no indication that the examiner reviewed 
the claims folder.  Moreover, the findings presented do not 
present sufficient information to address any functional loss 
due to weakened movement, excess fatigability, 
incoordination, or pain on use.  Accordingly, the Board finds 
that additional examinations are required in order to 
properly adjudicate the matter.

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request copies of 
the records of evaluation or treatment, 
VA or private, the veteran has received 
for his residuals of fracture, left 
femur; chondromalacia patella, left knee; 
and scar, left leg.  All records so 
received should be associated with the 
claims folder.

2.  With respect to the claims of 
entitlement to increased disability 
ratings for residuals, fracture left 
femur; and chondromalacia patella, left 
knee; the RO should schedule the veteran 
for an orthopedic examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings, and should describe in detail 
the presence or absence and the extent of 
any functional loss due to the veteran's 
left femur and left knee disabilities.  
The examiner should assess the veteran's 
limitation of flexion and extension.  
Consideration should be given to any loss 
due to reduced or excessive excursion, or 
due to decreased strength, speed, or 
endurance, as well as any functional loss 
due to the absence of necessary 
structures, deformity, adhesion, or 
defective innervation.  In particular, 
the examiner should comment on any 
functional loss due to weakened movement, 
excess fatigability, incoordination, or 
pain on use, and should state whether any 
pain claimed by the appellant is 
supported by adequate pathology, e.g., 
muscle spasm, and is evidenced by his 
visible behavior, e.g., facial expression 
or wincing, on pressure or manipulation.  
The examiner's inquiry in this regard 
should not be limited to muscles or 
nerves, but should include all structures 
pertinent to movement of the joint.  It 
is important for the examiner's report to 
include a description of the above 
factors that pertain to functional loss 
due to the left femur and left knee 
disabilities that develops on use.  In 
addition, the examiner should express an 
opinion as to whether pain or other 
manifestations occurring during flare-ups 
or with repeated use could significantly 
limit functional ability of the affected 
part.  The examiner should portray the 
degree of any additional range of motion 
loss due to pain on use or during flare-
ups.  All opinions expressed should be 
supported by reference to pertinent 
evidence.

3.  With respect to the veteran's claim 
of entitlement to an increased disability 
rating for scar, left leg, the RO should 
then schedule the veteran for dermatology 
examination to determine the severity of 
his disability. The examination report 
should include a complete physical 
description of each scar, to include 
size, pain on examination, the presence 
of underlying soft tissue damage, and 
associated limitation of function.  The 
examiner should describe the extent of 
disfigurement or deformity resulting from 
the scar, noting the presence (or 
absence) and extent or area of tissue 
loss, distortion, measured area of the 
scar, depression or elevation, adherence 
to underlying tissue, hypo- or 
hyperpigmentation, type and measured area 
of abnormal skin texture, and area of 
indurated or inflexible skin. Color 
photographs should be included with the 
examination report if deemed necessary or 
helpful.

4.  The RO should then readjudicate the 
issues on appeal to include consideration 
of all evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford an applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



